Citation Nr: 1504387	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  06-32 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for memory loss, to include as due to an undiagnosed illness and as due to an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel






INTRODUCTION

The Veteran served on active duty from February 1973 to February 1976 and from March 1984 to March 1993, to include service in the Southwest Asia Theater of operations during the Persian Gulf War.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Agency of Original Jurisdiction (AOJ) is currently the RO in Pittsburgh, Pennsylvania.  

The Board denied this appeal in a February 2013 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In a June 2014 decision, the Court vacated the Board decision as to the issue currently on appeal and remanded the matter for further adjudication consistent with the Court's decision.  

Associated with the claims file is a VA Form 21-8940 (application for a total disability rating based on individual unemployability due to service connected disabilities (TDIU)).  It is date stamped as received at the AOJ in May 2015.  Review of the electronic and paper portions of the claims file fails to reveal that action has been taken on this claim by the AOJ.  The Board therefore does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the June 2014 decision, the Court determined that VA has not met its duty to assist the Veteran in substantiating his claim of entitlement to service connection for memory problems to include as due to an undiagnosed illness.  The Court found that VA has not provided an adequate examination with regard to that claim because it has not provided an examination that complies with VA Training Letter 10-01.  

The Court explained that in VA Training Letter 10-01 (Feb. 4, 2010) the director of Compensation and Pension Service instructed that certain language be given to examiners regarding Gulf War-related disability claims.  Noted by the Court was that the May 2011 examiner stated that "the types of problems that the Veteran reported were not associated with any known neurological syndromes" and the Court explained that this is precisely what the Persian Gulf War Statute and regulation were meant to address.  

While VBA Training letters have no authority or applicability to the Board's rules of practice, because VA failed to provide its own guidance to examiners, the Court concluded that that the medical examinations upon which the Board relied in its February 2013 decision are inadequate.  

Based on the Court's decision, a remand is necessary to provide the Veteran with an adequate examination.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for appropriate examination or examinations in accordance with VA Training Letter 10-01 (Feb. 4, 2010) with regard to his claim of entitlement to service connection for memory loss as due to an undiagnosed illness.  The instructions in Training Letter 10-01 must be adhered to.  Send the claims file to the examiner, specify that the examiner is to conduct a general medical examination and any required specialty examinations.  The examiner must elicit a complete relevant history from the Veteran.  The examiner must review the claims file in conjunction with the examination.  The examiner must provide a complete rationale for any opinion rendered.  The following italicized language must be included with the examination request:  

Examiner,

VA statutes and regulations provide for service connecting certain chronic disability patterns based on exposure to environmental hazards experienced during military service in Southwest Asia.  The environmental hazards may have included:  exposure to smoke and particles from oil well fires; exposure to pesticides and insecticides; exposure to indigenous infectious diseases; exposure to solvent and fuel fumes; ingestion of pyridostigmine bromide tablets, as a nerve gas antidote; the combined effect of multiple vaccines administered upon deployment; and inhalation of ultra fine-grain sand particles. In addition, there may have been exposure to smoke and particles from military installation "burn pit" fires that incinerated a wide range of toxic waste materials. 

The chronic disability patterns associated with these Southwest Asia environmental hazards have two distinct outcomes.  One is referred to as "undiagnosed illnesses" and the other as "diagnosed medically unexplained chronic multisymptom illnesses" that are without conclusive pathophysiology or etiology.  Examples of these medically unexplained chronic multi-symptom illnesses include, but are not limited to: (1) chronic fatigue syndrome, (2) fibromyalgia, and (3) irritable bowel syndrome.  Diseases of "partially explained etiology", such as diabetes or multiple sclerosis, are not considered by VA to be in the category of medically unexplained chronic multisymptom illnesses. 

Additionally, signs and symptoms that may be manifestations of both undiagnosed illnesses or diagnosed medically unexplained chronic multi-symptom illnesses include, but are not limited to: (1) fatigue; (2) signs or symptoms involving the skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the upper or lower respiratory system; (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.

Please examine and evaluate this Veteran with Southwest Asia service for any chronic disability pattern.  Please review the claims file as part of your evaluation and state that it was reviewed.  The Veteran has claimed a disability pattern related to memory loss. 

Please provide a medical statement explaining whether the Veteran's disability pattern is: (1) an undiagnosed illness, (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis. 

If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (3) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis, then please provide a medical opinion, with supporting rational, as to whether it is "at least as likely as not" that the disability pattern or diagnosed disease is related to a specific exposure event experienced by the Veteran during service in Southwest Asia.

2.  Then, readjudicate the claim that is the subject of this Remand taking into consideration all evidence of record.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




